DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/27/22 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/22 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 6, 8-12 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the one or more electronic devices comprising a transistor die and an auxiliary electronic device;” and further goes on to recite “…over the one or more electronic devices, the auxiliary electronic device and the encapsulant material, …wherein the plastic overmolding contacts the carrier substrate and covers the encapsulant material, the one or more electronic devices and the auxiliary electronic device.” (emphasis added). The first quoted limitation means that the auxiliary electronic device is part of the one or more electronic devices, while the underlined portion of the second limitation appears to mean that the auxiliary electronic device is not part of the one or more electronic devices. This appears contradictory and nothing of the kind was disclosed in the original disclosure. The Examiner has assumed “…attaching one or more electronic devices to a carrier substrate, the one or more electronic devices comprising a transistor die; and an auxiliary electronic device;…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drysdale et al. (US 2012/0313296).

a.	Re claim 1 and in view of the 112 1st rejection above, Drysdale et al. disclose a method of packaging a transistor device, comprising: attaching one or more electronic devices to a carrier substrate, the one or more electronic devices comprising a transistor die 104; and an auxiliary electronic device 106 (see figs. 1-6D and related text; see also [0024] noting that a microprocessor die or memory die such as die 104 implicitly contains transistors and therefore is a transistor die; see remaining of disclosure for more details; in the alternative to the above, the auxiliary electronic device can be die 104, and the transistor die, i.e. the one or more electronic devices, can be 106, noting that [0024] discloses that the device 106 can be an electronic device too, i.e. a microprocessor or memory die, thus a transistor die as explained above); applying an encapsulant material 108 (or 208 for the bolded alternative above) over at least one of the one or more electronic devices and not over the auxiliary device (see fig. 1 and related text); and providing a protective structure 312 (see fig. 3 and related text) on the carrier substrate over the one or more electronic devices, the auxiliary electronic device and the encapsulant material, wherein the protective structure comprises (i.e. is) a plastic overmolding on the carrier substrate (see [0030]), wherein the plastic overmolding contacts (directly or indirectly) the carrier substrate and covers the encapsulant material, the one or more electronic devices and the auxiliary electronic device.

b.	Re claim 2 and for the bolded alternative above, the encapsulant material (208) comprises a curable liquid encapsulant material ([0028]), wherein applying the encapsulant material comprises dispensing the curable liquid encapsulant material over the at least one of the one or more electronic devices (see fig. 2, [0028]).

b.	Re claim 6, the method of claim 1 further comprises connecting the auxiliary electronic device to the transistor die (circuit board 102 connects devices 104 and 106; see [0024]) prior to providing the encapsulant material over the at least one of the one or more electronic devices ([0025] discloses layer 108 being applied while leaving device 106 uncovered).

c.	Re claim 8, the plastic overmolding contacts (directly or indirectly) the encapsulant material.

d.	Re claim 9, the encapsulant material and the plastic overmolding have different coefficients of thermal expansion (this is implicit since they are different materials).

e.	Re claim 10, the encapsulant material and the plastic overmolding have different hardness (this is implicit since they are different materials).

f.	Re claim 11, the encapsulant material (when it is 208 in the underlined alternative above) comprises a curable encapsulant material ([0028]), and the method further comprises curing the curable encapsulant material ([0028]).

g.	Re claim 15, method of claim 11, further comprises fully curing the curable encapsulant material before providing the protective structure over the one or more electronic devices ([0028] discloses curing encapsulant 208).

h.	Re claim 16, method of claim 11, further comprising at least partially curing the curable encapsulant material before providing the protective structure over the one or more electronic devices (the curing in [0028] is at least partial).

i.	Re claim 17, curing the curable encapsulant material comprises exposing the curable encapsulant to light (UV light as per [0028]), heat, radiation or ultrasonic energy.

j.	Re claim 18, the curable encapsulant material includes a curing agent (a curable encapsulant necessarily includes a curable agent, and both encapsulants 108 and 208 being disclosed as UV-curable encapsulant necessarily include a curable agent), and wherein applying the curable encapsulant material comprises applying the curable encapsulant and the curing agent onto the at least one of the one or more electronic devices (this implicit since the encapsulants contain the curable agent as explained above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drysdale et al. (US 2012/0313296).

a.	Re claim 15, [0033] discloses encapsulant 108 to be UV-curable, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have fully cured the curable encapsulant material before providing the protective structure over the one or more electronic devices, and this as a choice of only two possibility which would have consisted in curing it before providing layer 312, and this appears to make more sense since 108 is UV curable and 312 is a different material such as a thermoplastic that is cured differently through heating, or curing 108 after forming 312 (see MPEP 2143.E).

b.	Re claim 19, Drysdale et al. Disclose all the limitations of claim 11 as stated above except explicitly that the one or more electronic devices to the carrier substrate comprises attaching at least one of the one or more electronic devices to the carrier substrate with sintered silver or a eutectic die attach. However, bonding electronic devices to circuit boards with sintered silver or a eutectic die attach is conventionally known in the art, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used sintered silver or a eutectic die attach techniques to bond the devices 104 (or 104&106) to circuit board 102, and this as a non-inventive step of using a known bonding technique with a reasonable expection of success (see MPEP 2143.C&D&E and 2144.I&II).

c.	Re claim 20, Drysdale et al. Disclose all the limitations of claim 1 as stated above except explicitly that the encapsulant material comprises a liquid silicone, polyimide, benzocylcobutene and/or a liquid epoxy resin. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the encapsulant material (108 or 208) to comprises a liquid silicone, polyimide, benzocylcobutene and/or a liquid epoxy resin, and this as a non-inventive step of using a known material for its known purpose (see MPEP 2144.07).

d.	Re claim 21, Drysdale et al. Disclose all the limitations of claim 1 as stated above except explicitly that attaching the one or more electronic devices to the carrier substrate comprises forming solder bumps on the one or more electronic devices and/or the carrier substrate and attaching the one or more electronic devices to the carrier substrate via the solder bumps, wherein the encapsulant material extends between the one or more electronic devices and the carrier substrate. However, using solder bumps to connect chips to a circuit board is conventionally known in the art, and as such, it would have been obvious to one skilled in the art to have provided solder bumps to connect devices 104&106 to board 102, and this as a non-inventive step of suing a known technique with a reasonable expectation of success (see MPEP 2143.C&D&E and 2144.I&II). The modification would have resulted in having the method of claim 1 wherein attaching the one or more electronic devices to the carrier substrate comprises forming solder bumps on the one or more electronic devices and/or the carrier substrate and attaching the one or more electronic devices to the carrier substrate via the solder bumps, wherein the encapsulant material extends between the one or more electronic devices and the carrier substrate.

e.	Re claim 22, Drysdale et al. Disclose all the limitations of claim 1 as stated above except explicitly for the method of claim 1, further comprising forming an encapsulant dam on the carrier substrate around the one or more electronic devices, wherein the encapsulant dam defines a die attach region of the carrier substrate, and wherein the encapsulant material is provided within the die attach region. However, it is conventionally known in the art to provide dam around chips bonded to a circuit board and that would encapsulated by dispensing encapsulant in order to prevent the encapsulant from dispersing to unwanted area. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided an encapsulant dam on the carrier substrate around the one or more electronic devices, wherein the encapsulant dam defines a die attach region of the carrier substrate, and wherein the encapsulant material is provided within the die attach region, and this in order to prevent the encapsulant from dispersing to unwanted area of board 102.

f.	Re claim 23, Drysdale et al. Disclose all the limitations of claim 1 as stated above except explicitly that the transistor die comprises a high electron mobility transistor, a field effect transistor or a monolithic microwave integrated circuit. However, it is conventionally known in the art to form microprocessor or memory dies with field effect transistors, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the transistor die (which is a microprocessor or memory die) with field effect transistors, and this as a non-inventive step of forming a microprocessor or memory die with conventional active elements (see MPEP 2144.I&II and 2143.E).
g.	Re claim 24, GaN or SiC based devices are conventionally known for at least their high speed (for GaN) or high thermal resistance (SiC), and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the transistor die with the above materials in order to benefit from their advantages stated above. 

h.	Re claim 25, it is conventionally known in the art to have microprocessors operating at speed (or frequency) greater than 1GHz, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the transistor die having an operating frequency greater than 1 GHz as required or desired for a high speed (greater than 1GHz) package transistor device.

Response to Arguments
Applicant’s arguments with respect to the claim(s) rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899